THE THIRTEENTH COURT OF APPEALS

                                    13-17-00216-CV


                                  KEITH WILEY
                                       v.
                          IRMA JEWELL & SUMMER TOUPS


                                   On Appeal from the
                      201st District Court of Travis County, Texas
                         Trial Cause No. D-1-GN-14-002465


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, Keith Wiley.

      We further order this decision certified below for observance.

July 27, 2017